Citation Nr: 1235351	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected residual scars to the abdomen, gluteal cleft and right thorax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's residual scars to the abdomen, gluteal cleft and right thorax are less than 6 square inches (39 square centimeters), does not limit the function of the abdomen, thorax or gluteal muscles, are not unstable and are not tender or painful on examination. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected residual scars to the abdomen, gluteal cleft and right thorax have not been met or approximated for the entire appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assigned to scars of the abdomen, gluteal cleft and right thorax.  The January 2008 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the January 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating scars (which included the rating criteria in effect between August 30, 2002 and October 23, 2008 and as of October 23, 2008), and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and two VA examination reports.  

The VA examination report dated in September 2007 reflects that the examiner obtained an oral history and an evaluation of the Veteran with respect to symptoms of the scars.  The examiner documented in detail the claimed symptoms and the results of his examination.  The May 2012 VA examination report shows that the examiner fully evaluated the Veteran's scars and documented the details of the Veteran's current symptoms.  The Board notes that it appears that the VA examiners in September 2007 and May 2012 did not review the Veteran's claims file as part of the examination.  When analyzing a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown,  7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  As such, the Board finds the September 2007 and May 2012 VA examinations are adequate for rating purposes.  

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

The Veteran's residual scars to the abdomen, gluteal cleft and right thorax is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which evaluates skin disorders manifested by scars.  The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in April 2007.  Therefore, the Board will only consider the scheduler criteria for scars in effect between August 2002 and October 2008.  Diagnostic Code 7804 provides that scars that are superficial and painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

The Veteran was provided with a VA examination in September 2007.  The Veteran reported that he has several scars since 1990.  The examiner observed that over the right thorax the Veteran had a 20 cm by .2 cm scar, a 5cm by .2 cm scar, a 2 cm by .2 cm scare and another 2 cm by .2 cm scar.  All scars were level and not tender.  They were all disfiguring.  There was no evidence of ulceration, adherence, instability, inflammation edema, tissue loss or keloid of the scars on the thorax.  The scars were hypopigmented less than six square inches.  None of the scars were hyperpigmented or had abnormal texture.  The Veteran had a 2 cm by 2 cm scar on his right arm.  The scar was depressed, but it was not tender.  The examiner noted that there was disfigurement, but no ulceration, adherence, instability, inflammation, edema, tissue loss or keloid formation.  Hypopigmentation of the scar was less than six square inches.  There was no hyperpigmentation or abnormal texture of the scar on the right arm.  The Veteran had a 16 cm by .2 cm vertical scar on his mid abdomen.  The scar was depressed, but not tender.  There was disfigurement and adherence.  There was no ulceration, instability, inflammation, edema, tissue loss, keloid, hypopigmentation or hyperpigmentation.  There was abnormal texture less than six square inches.  The Veteran had a 5 cm by .2 cm scar on his right upper quadrant of the abdomen.  The scar was level with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hypo or hyperpigmentation, or abnormal texture.  He had a 5 cm by .1 cm scar in his gluteal cleft.  The scar was level with no tenderness, ulceration, instability, inflammation, edema, tissue loss, keloid or hypopigmentation.  The scar on the gluteal cleft resulted in disfigurement and there was adherence.  The scar had hyperpigmentation and abnormal texture that was less than six square inches.  No burn scars were present.  The examiner diagnosed the Veteran with multiple scars based on a history of multiple scars and objective findings of scars on the right arm, multiple scars in the right thorax cage, abdomen and gluteal cleft.

The Veteran was provided with another VA examination in May 2012.  He reported that he has a scar on the right arm, a thoracotomy scar and total colectomy scar.  The VA examiner determined that the scars on the trunk and extremities were not painful, unstable with frequent loss of covering of skin over the scar or due to burns.  The examiner observed that the scar located on the right arm was superficial and nonlinear.  It measured 2 cm in length by 3 cm in width.  The examiner noted that there were three scars located on the anterior trunk on the anterior chest/abdomen and right side.  The three scars were all linear and each measured 3 cm in length.  The examiner observed that there was one scar located on the right posterior chest.  The scar was linear and measured 20 cm in length.  The examiner determined that none of the scars resulted in limitation of motion and there was no evidence of any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  The examiner also determined that the Veteran's scars did not impact his ability to work.  The examiner reported that no gluteal scar was noted and the Veteran declined a rectal examination.  

A review of the evidence of record, the most pertinent of which was discussed above, shows that the Veteran's scars of the abdomen, gluteal cleft and right thorax were not painful on examination.  The Board recognizes that the Veteran contends that the scars from his total colectomy and thoracotomy continue to cause him discomfort; however, on examination the Veteran's scars were not painful.  Thus, the Veteran's residual scars to the scars abdomen, gluteal cleft and right thorax do not more closely approximate a 10 percent disability rating under Diagnostic Code 7804. 

The Board has considered whether the Veteran is entitlement to a compensable rating under other Diagnostic Codes for scars.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scars on appeal are located on other areas of the body, Diagnostic Code 7800 is not applicable.  A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area exceeds 6 square inches (39 square centimeters) under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (2) (2008). Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Diagnostic Code 7805 provides that all other scars are to be rated based on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The evidence of record shows that the Veteran's scars are not manifested by deep or limited motion of an area in excess of 6 square inches (39 square centimeters).   The Veteran's residual scars to the abdomen, gluteal cleft and right thorax that are superficial and that do not cause limited motion do not encompass an area of 144 square inches (929 square centimeters) or greater.  Furthermore, the evidence of record shows that the Veteran's scars are not unstable and do not result in limitation of function of a body part.  

The Board notes that the Veteran's statements in the notice of disagreement could be interpreted as an allegation that the scars from the multiple surgeries and accidents in service resulted in permanent nerve damage.  Lay persons can provide an account of observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion that the Veteran has nerve damage due to his scars from multiple surgeries and accidents has no probative value because lay persons are not competent to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove that the Veteran's scars resulted in permanent nerve damage.  Furthermore, the VA examiner in May 2012 specifically determined that there was no evidence of nerve damage.  

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the scars of the abdomen, gluteal cleft and right thorax have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against a compensable evaluation for service-connected scars of the abdomen, gluteal cleft and right thorax for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residual scars to the abdomen, gluteal cleft and right thorax is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria found in the rating schedule for a skin disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the scars have caused marked interference with his employment.  Furthermore, the medical record does not show that the Veteran's service-connected residual scars to the abdomen, gluteal cleft and right thorax have necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).







							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable disability rating for service-connected residual scars to the abdomen, gluteal cleft and right thorax is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


